Name: Commission Regulation (EEC) No 884/90 of 5 April 1990 opening an invitation to tender for the reduction in the levy on grain sorghum imported from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 4. 90 Official Journal of the European Communities No L 92/ 15 COMMISSION REGULATION (EEC) No 884/90 of 5 April 1990 opening an invitation to tender for the reduction in the levy on grain sorghum imported from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 1 . An invitation to tender is hereby opened for the reduction in the import levy on grain sorghum to be imported into Spain. 2. Under this invitation to tender, the reduction in the import levy on grain sorghum provided for in Article 1 1 of Regulation (EEC) No 715/90 shall not apply. 3 . The invitation to tender shall be open until 31 May 1990. During that period, weekly invitations to tender shall be issued with quantities and closing dates as shown in the notice of invitation to tender. Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1 987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 ('), and in particular Article 3 (2) and (8) thereof, Whereas, as part of an agreement with the United States of America, the Community has undertaken to import a certain quantity of grain sorghum into Spain in the years 1 987 to 1 990 ; whereas, so that this commitment can be met, use should be made of the possibility opened by Regulation (EEC) No 1799/87 of fixing a reduction in the import levy on the product in question by invitation to tender ; Whereas, pursuant to Article 3 (3) of Regulation (EEC) No 1799/87, the levy reduction in the levy is to be applied to grain sorghum imported into Spain under cover of a licence valid in that Member State alone ; Whereas Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agriculture products and certain goods resulting from the processing of agriculture products originating in the ACP States or in the overseas countries and territories (OCT) (2) provides in particular for a reduction of 60 % in the levy applicable to grain sorghum up to a quota of 100 000 tonnes per calendar year and of 50 % in excess of that quota ; whereas, if that benefit is combined with the reduction provided for under this Regulation, this is likely to disturb the Spanish market for cereals ; whereas such combined benefits should be ruled out for the sake of the satisfac ­ tory functioning of the invitation to tender ; Whereas specific additional rules required for administe ­ ring the invitation to tender should be laid down, in parti ­ cular rules on the lodging by operators and the release of securities against fulfilment of their obligations, and in particular the obligation to process or use the imported product in Spain ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 1 . Tenders shall be lodged in writing with the compe ­ tent authority against a receipt or forwarded to that autho ­ rity by telex, telegram or telefax. 2. Tenders shall indicate :  the weekly invitation in response to which they are made,  the name and exact address of the tenderer, with telex or telefax number,  the type and quantity of the product to be imported,  the reduction in the import levy proposed, in ecus per tonne,  the origin of the grain sorghum to be imported. 3. Tenders shall be valid only if : (a) before the closing date for the submission of tenders has expired, evidence is provided that the tenderer has lodged a security for an amount per tonne equal to that of the reduction proposed in the tender ; (b) they are accompanied by a written undertaking to lodge with the competent authority within two days of receipt of notification of award as referred to in Article 4 (2) an application for an import licence for the quantities awarded together with an application for advance fixing of the levy at the reduced rate proposed in the tender and an application for advance fixing of the Spanish monetary compensatory amount ; (c) they are for at least 1 000 tonnes. (') OJ No L 170, 30 . 6. 1987, p. 1 . (*) OJ No L 84, 30. 3 . 1990, p. 85. No L 92/16 Official Journal of the European Communities 7. 4. 90 4. Tenders not meeting the requirements set out in paragraphs 1 , 2 and 3 or incorporating terms other than those provided for in the notice of invitation to tender shall not be valid. 5 . Once submitted, tenders may not be withdrawn. Article 3 1 . By way of derogation from Article 21 ( 1 ) of Commission Regulation (EEC) No 3719/88 ('), as amended by Regulation (EEC) No 1 903/89 :(2), import licences shall, for the purpose of determining their term of validity, be deemed to have been issued on the closing date for the submission of tenders. 2. Import licences issued in connection with awards made under this invitation to tender shall be valid from their date of issue as indicated in paragraph 1 to 30 June 1990 . 3 . By way of derogation from Article 9 of Regulation (EEC) No 3719/88 , rights conferred by import licences as referred to in this Article shall not be transferable. Article 4 1 . On the basis of tenders submitted and forwarded, the Commission shall decide in accordance with the procedure laid down in Article 26 of Council Regulation (EEC) No 2727/75 (3) :  either to fix a maximum reduction in the import levy, or  to make no award. Where a maximum reduction in the import levy is fixed, awards shall be made to the tenderer or tenderers offering the maximum or a smaller reduction. 2. As soon as the Commission has reached a decision as referred to in paragraph 1 , the competent Spanish authority shall notify all tenderers in writing of the outcome of their tenders . Article 5 1 . Where the successful tenderer lodges an application for an import licence as referred to in Article 2 (3) (b) within the time limit laid down, a licence shall be issued for quantities for which he has been awarded a contract. 2. Where the undertaking referred to in Article 2 (3) (b) is not fulfilled, the tendering security shall be forfeit. Article 6 1 . Tendering securities shall be released : (a) where the tender is not accepted ; (b) where the tenderer provides evidence pursuant to Articles 6 and 7 of Regulation (EEC) No 301 5/87 (4) that the product imported has been processed or used in Spain ; (c) where the successful tenderer provides evidence that the product imported has become unfit for any use or where import cannot be effected for reasons or force majeur. 2. Article 33 of Regulation (EEC) No 3719/88 shall apply to securities. Article 7 Tenders lodged must be forwarded by the competent Spanish authority to the Commission to arrive not more than one and a half hours after the time limit laid down in the notice of invitation to tender for the lodging of tenders under weekly invitations to tender. They must be forwarded in the form shown in the Annex. Should no tenders be received, Spain shall inform the Commission within the time limit referred to in the first paragraph . Article 8 The times laid down in this Regulation shall be Brussels time. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 331 , 2. 12. 1988, p. 1 . (2) OJ No L 184, 30. 6 . 1989, p. 22. (J) OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 294, 17. 10 . 1987, p. 15 . 7. 4. 90 Official Journal of the European Communities No L 92/17 ANNEX weekly invitation to tender for the reduction in the levy on grain sorghum imported from third countries Deadline for submission of tenders (date/time) 1 2 3 4 5 Numbering of tenderers Quantity (tonnes) Reduction in import levy MCA fixed in advance Origin of the cereals 1 2 I 3 I 4 I 5 I I etc.